IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-60329
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CLAIBORNE WILLIAMS, also known as “C-Wayne”,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 1:95-CR-122-1-S
                         --------------------
                             May 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Claiborne Williams (Williams) has appealed his convictions

and sentence for having conspired with his wife, Katrina Brown

Williams (Brown) and others, to launder the proceeds of crack

cocaine distribution, and for having possessed crack cocaine with

intent to distribute it.    We AFFIRM.

     Williams pleaded guilty pursuant to a written agreement

whereunder other counts of the indictment against him were

dismissed.     In the agreement, he acknowledged that the substance

which he had possessed contained “cocaine base (crack cocaine).”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60329
                                 -2-

     Williams now contends that the district court reversibly

erred by applying the sentencing guidelines for crack cocaine to

determine his sentence.    He argues that at most, the Government’s

evidence established that he possessed “cocaine base,” not “crack

cocaine.”   Williams’s contention is reviewable only for plain

error, because he raises it for the first time on appeal.     See

United States v. Brooks, 166 F.3d 723, 725 (5th Cir. 1999);

United States v. Brewster, 137 F.3d 853, 856 (5th Cir. 1998).

     In Brewster, this court held that the district court did not

plainly err by sentencing the defendant under the cocaine base

(crack) guidelines, because “[t]he record shows that Brewster was

aware that he was charged with, was pleading guilty to, and was

sentenced for possession with intent to distribute cocaine base

('crack’),” and that he “fully understood that the enhanced crack

cocaine guideline applied to his case.” 137 F.3d at 857; accord

Brooks, 166 F.3d at 725.   Since the same is true of Williams’s

case, the district court did not commit plain error by sentencing

him under the guidelines applicable to crack cocaine.

     Williams contends that the evidence was insufficient to

establish by a preponderance that he obstructed justice relative

to the offenses of which he was convicted, so that the district

court erred by increasing his offense level by two levels on

authority of U.S.S.G. § 3C1.1.

     At a hearing on whether Williams’s pretrial release should

be revoked, the Government’s principal witness testified that he

had been unable to appear at a previous hearing because he had

been kidnapped and detained by Williams’s father-in law, Brown’s
                             No. 00-60329
                                  -3-

father.   The witness testified that he was ultimately released at

the direction of Williams.    The witness’s testimony and other

reliable evidence indicated that he was kidnapped in order to

prevent him from testifying against Williams.     Accordingly, the

district court did not clearly err by enhancing Williams’s

sentence for obstruction of justice.    See United States v. West,
58 F.3d at 133, 138 (5th Cir. 1995); United States v. Pofahl, 990
F.2d 1456, 1481 (5th Cir. 1993) (defendant wrote a letter asking

her husband not to provide evidence against her); United States

v. Mejia-Orosco, 867 F.2d 216, 218 (5th Cir. 1989).

     Williams asserts that the Government violated the plea

agreement by failing to advise the trial court of the nature and

extent of his cooperation.    He complains that the prosecutor

failed to get a report from a DEA agent who recently had

interviewed Williams, and to tell the court what transpired.

Williams also asserts that the Government did not give him an

adequate opportunity to cooperate.

     The prosecutor told the court that Williams had helped the

Government by urging his wife to cooperate, which she did.    The

prosecutor also told the court that Williams’s speaking with the

DEA agent was an encouraging sign that he had begun to cooperate.

The defense did not assert in the district court that the

Government failed to comply fully with the plea agreement, so

Williams is not entitled to relief on that ground unless there

was plain error.   See Brooks, 166 F.3d at 725.

     Williams argues that he was prejudiced by the “failure to

comply with the plea agreement,” but he does not assert that he
                           No. 00-60329
                                -4-

actually told the DEA agent anything that would have constituted

“cooperation,” or even what cooperation he may have provided if

he had been afforded more opportunities.     He is not entitled to

relief on this point because he has not shown that there “was

clear and obvious [error] that affected [his] substantial

rights.”   Brooks, 166 F.3d at 725.

     Williams contends that the Government breached the plea

agreement by failing to evaluate his cooperation in order to

determine whether to exercise its discretion to move for a

substantial-assistance departure.     Williams asserts that the

Government induced his guilty plea by an implicit agreement to at

least interview him and to evaluate his cooperation to determine

whether to exercise its discretion to file for a downward

departure under U.S.S.G. 5K1.1.    Williams makes this contention

for the first time on appeal also, so he is not entitled to

relief unless there was plain error.     See Brooks, 166 F.3d at

725; United States v. Palomo, 998 F.3d 253, 256 (5th Cir. 1993).

     The Government was not obligated to interview Williams

further, because the plea agreement provides that the decision

whether to move for a downward departure was within the

Government’s sole discretion.     See United States v. Price, 95
F.3d 364, 369 (5th Cir. 1996).    Nor was the Government obligated

to seek additional information from Williams.     See United States

v. Garcia-Bonilla, 11 F.3d 45, 47 (5th Cir. 1993).

     Williams attempts to distinguish Price and Garcia-Bonilla on

their facts.   However, the facts in Price and Garcia-Bonilla

actually favor those appellants more than the facts favor
                            No. 00-60329
                                 -5-

Williams.   The reason is that the former two appellants preserved

their right of appeal by raising the point in the district court.

See Price, 95 F.3d at 367, and Garcia-Bonilla, 11 F.3d at 46.

Because Williams failed to do so, he is relegated to the plain-

error remedy, which he also fails to argue for.

     Williams contends that his conviction of conspiracy to

launder money must be set aside because Count One fails to charge

that offense.   Specifically, he asserts that it fails to state an

essential element, that there was a nexus between the alleged

money-laundering conspiracy and interstate commerce.

     The failure of an indictment to allege an essential element

of the offense charged is a jurisdictional defect which is not

waived by the failure, as in Williams’s case, to raise it in the

district court.    United States v. Williams, 203 F.2d 572, 573-74

(5th Cir. 1953).   However, if the point is raised for the first

time on appeal, an indictment will be held “sufficient, unless it

is so defective that by any reasonable construction, it fails to

charge an offense for which the defendant is convicted.”     United

States v. Alford, 999 F.2d 818, 823 (5th Cir. 1993) (citation and

quotation marks omitted).

     In United States v. Green, 964 F.2d 365, 374-75 (5th Cir

1992), this court held that a money-laundering indictment which

did not specifically mention interstate commerce but alleged the

involvement of banks was sufficient, because an effect on

interstate commerce is incidental to the banking industry. 964
F.2d at 374-75.    The Eighth Circuit has held similarly relative

to an indictment which alleged the construction of a shopping
                           No. 00-60329
                                -6-

mall.   United States v. Lucas, 932 F.2d 1210, 1219 (8th Cir.

1991) (“an effect upon interstate commerce is an inevitable

incident of the construction of a shopping mall”), cited in

Green, 964 F.2d at 374.

     Williams’s indictment refers to the relevant subsections of

the statute, § 1956(a)(1) and (h), and states the time and place

of each of the alleged overt acts.   The overt acts describe the

laundering of drugs proceeds through Brown’s purchase of cars and

expenditures for bail bonds, automobile repairs, rental cars, and

repairs to rental cars, as Williams’s nominee.    According to the

overt-act allegations, the car purchases not only involved cash

expenditures, but also financing, obtaining insurance, and the

registration and titling of vehicles in Brown’s name.

     This court has held that the purchasing of two automobiles

to launder cocaine-trafficking proceeds and for use in the drug-

trafficking conspiracy established the interstate-commerce

element of a money-laundering charge.     United States v.

Westbrook, 119 F.3d 1176, 1191-92 (5th Cir. 1997).    The court

observed that United States v. Gallo, 927 F.2d 815 (5th Cir.

1991), held that “Congress has generally made clear in 21 U.S.C.

§ 801 that drug trafficking affects interstate commerce.” 119
F.3d at 1192.   The Westbrook court stated further that there was

much evidence at Westbrook’s trial “that all cocaine distributed

in the United States is manufactured outside the country.”      Id.

     In the instant case, the overt-act allegations of the

indictment, described ante, particularly the purchase of the

vehicles in order to launder cocaine-trafficking proceeds, were
                             No. 00-60329
                                  -7-

sufficient to reasonably constitute allegations of an effect on

interstate commerce.     See Westbrook, 119 F.3d at 1191-92; Gallo,
927 F.2d at 822-23.     Therefore, Count One sufficiently alleged

that Williams had participated in a conspiracy to launder money

in violation of § 1956(a)(1) and (h).       See Green, 964 F.2d at

374-75.

     Williams contends that the guidelines which authorized the

enhancement of his sentence for possession of 241 grams of crack,

for obstructing justice, and for his role in the offense, without

those facts being charged in the indictment or found beyond a

reasonable doubt, are unconstitutional.      He relies on Apprendi v.

New Jersey, 530 U.S. 466 (2000).     The lack of merit of this

contention is shown by United States v. Salazar-Flores, 238 F.3d
672 (5th Cir. 2001).

     Williams argues that he is entitled to relief on the ground

that the Salazar-Flores decision conflicts with the opinions of

five of the Justices who decided Apprendi.      This argument lacks

merit because “one panel of this court cannot disregard the

precedent set by a prior panel even if it disagrees with the

prior panel decision.     Absent an overriding Supreme Court

decision or a change in the statutory law, only the court sitting

en banc can do this.”     Girard v. Drexel Burnham Lambert, Inc.,

805 F.2d 607, 610 (5th Cir. 1986).

     The judgment of the district court is due to be, and it is

hereby AFFIRMED.